Citation Nr: 1816164	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  08-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to initial disability evaluations in excess of 10 percent for peripheral neuropathy of the right lower extremity, and in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to October 23, 2012.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stacey-Rae Simcox, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1969 to December 1973, including service in the Republic of Vietnam, along with reserve service.

The issues on appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2011, the Board remanded claims for increased ratings for several disabilities, and granted service connection for PTSD.  During the pendency of the remand, the RO effectuated the Board's grant of service connection for PTSD and furnished an evaluation of 50 percent disabling for the disability.  The Veteran perfected an appeal challenging that initial evaluation.  

These issues were previously before the Board in August 2015.  The Veteran appealed the Board's August 2015 decision to the Court of Appeals for Veterans' Claims (Court), which in April 2017 vacated the Board's decision, and remanded the matter for action consistent with its ruling.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to an increased evaluation for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to October 23, 2012, the Veteran's lower extremity peripheral neuropathies have been manifested by moderate incomplete paralysis of the affected nerve.
CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for peripheral neuropathy of the right lower extremity and 20 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8621 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claims presently on appeal.  The Board finds the examination adequate, because they have included reviews of the medical file, interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

Entitlement to initial disability evaluations in excess of 10 percent for peripheral neuropathy of the right lower extremity, and in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to October 23, 2012

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran's peripheral neuropathies have been evaluated under DC 8621, which provides criteria for evaluation of neuritis of the external popliteal nerve.  DCs 8521, 8621, and 8721 provide ratings for paralysis, neuritis, and neuralgia of the external popliteal nerve.  Neuritis and neuralgia are rated as incomplete paralysis, and permit disability ratings of 10, 20, and 30 percent for mild, moderate, and severe incomplete paralysis of the external popliteal nerve, respectively.

A 40 percent rating is warranted for complete paralysis of the external popliteal nerve; for foot drop and slight droop of the first phalanges of all toes; where the Veteran cannot dorsiflex the foot; where extension of proximal phalanges is lost; where abduction of the foot is lost, with weakened adduction; and where anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the disability picture presented with complete paralysis of the given nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The evidence of record covering the period prior to October 23, 2012, reflects that the Veteran's disability is, in fact, wholly sensory.  There is no evidence of actual paralysis, manifested by weakened movements of the foot or toes, or limited range of motion with extension or dorsiflexion of the foot, or movement of any of the toes.  However, February 2010 VA treatment records reflect diminished sensation in both feet, albeit with full strength, normal ranges of motion, no muscle wasting, and no heel or foot pain.  Notes appended to a VA examination report from May 2010 reflect complaints of burning and pain under the Veteran's 5th toes of both feet, adding testing revealed the Veteran's feet are "partially insensate."  Gait and balance were noted to be unaffected.  A statement issued by P.Y., D.C., a private treating chiropractor, reflects orthopedic problems due to instability caused by the Veteran's neurological symptoms.  VA treatment records from late 2011 reflect ongoing complaints of bilateral foot pain, with numbness, tingling and burning.  

Viewing this evidence in the aggregate, and resolving all ambiguity in the Veteran's favor, the Board finds the disability picture presented most closely approximates one reflecting incomplete paralysis of moderate degree.  The Veteran has consistently presented with a degree of numbness in both feet, often accompanied by pain and burning.  Further, a treating chiropractor has stated that these symptoms cause orthopedic problems and instability.  As such, the Board finds a 20 percent disability rating for moderate incomplete paralysis under DC 8621 warranted for the entirety of the appeal period.

There is, however, no basis in the record for a higher rating.  As provided by 38 C.F.R. § 4.124a, where involvement of the affected nerve or nerves is wholly sensory, a rating in excess of 20 percent will not be warranted.  This is the case here.  The Veteran has never demonstrated limitation of range of motion in any movement of either foot, nor have foot drop, limitation of dorsiflexion, or any other symptoms associated with a 40 percent evaluation been shown.  

Accordingly, the Board finds entitlement to 20 percent disability ratings for each foot, but no higher, under DC 8621, are warranted for the entirety of the appeal period.


ORDER

Entitlement to a 20 percent disability rating for peripheral neuropathy of the right foot, and to a 20 percent disability rating for peripheral neuropathy of the left foot, is warranted for the entirety of the appeal period.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).

The Board observes that the Veteran has not undergone a VA examination to explore the nature and severity of his service-connected PTSD since mid-2012.  The Veteran has contended through numerous statements in support of his claim that his psychiatric condition has worsened in the interim, and more closely approximates the criteria for a 70 or 100 percent evaluation.  Accordingly, the Board finds that a new VA examination is necessary to explore the current nature and severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As for the Veteran's claim for entitlement to a TDIU, the matter is inextricably intertwined with his claim for increase for PTSD, as the outcome of that claim has direct bearing on the Veteran's TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, remand of this issue is required as well.

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any outstanding pertinent treatment records, VA or private, related to his psychiatric disorder, that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

2. After the above development has been completed, schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including the claim for entitlement to a TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


